                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


XYZ CORPORATION,
                                                     CASE NO.: 1:20-CV-04077
        PLAINTIFF,

V.
                                                     JUDGE ROBERT M. DOW, JR.
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE A,
                                                     MAGISTRATE JUDGE SUSAN E. COX
        DEFENDANTS.


                                   NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                     NO.                          DEFENDANT

                     81                              papa1022
                     105                             whp9-78



     Dated:    September 2, 2020            Respectfully submitted,

                                            /s/ Alison Carter
                                            Ann Marie Sullivan
                                            Alison Carter
                                            AM Sullivan Law, LLC
                                            1440 W. Taylor St., Suite 515
                                            Chicago, Illinois 60607
                                            Telephone: 224-258-9378
                                            E-mail: ams@amsullivanlaw.com
                                            ATTORNEYS FOR PLAINTIFF
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on September 2, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Alison Carter
                                                     Alison Carter
